 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     NATALIE FLORES, individually, and                 Case No. 1:18-cv-01315-LJO-EPG
10   on behalf of other members of the
     general public similarly situated,                ORDER ON STIPULATION FOR
11                                                     LEAVE TO FILE SECOND AMENDED
                    Plaintiff,                         COMPLAINT
12
                    v.
13                                                     (ECF No. 10)
     DIAMOND PERFECTION INC. d/b/a
14   AQUAFEEL SOLUTIONS, AQUA                          ORDER DIRECTING THE CLERK OF
     FINANCE INC., and DOES 1-10                       THE COURT TO TERMINATE
15   Inclusive,                                        DEFENDANT AQUA FINANCE INC.
                                                       ON THE DOCKET
16                   Defendants.
17

18

19          Pursuant to the stipulation of the parties, (ECF No. 10), and in accordance with Federal
20   Rule of Civil Procedure 15(a), Plaintiff shall file the Second Amended Complaint, as attached
21   as Exhibit A to the stipulation, within two (2) weeks of the date of service of this Order.
22   Defendant Diamond Perfection Inc. d/b/a Aquafeel Solutions shall have thirty (30) days after
23   the filing of the Second Amended Complaint to file a responsive pleading.
24          Based on the stipulation, and in accordance with Federal Rule of Civil Procedure
25   41(a)(1), the claims against Aqua Finance Inc. have been dismissed without prejudice. See
26   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Concha v. London, 62 F.3d 1493,
27   1506 (9th Cir. 1995) (“Even if the defendant has filed a motion to dismiss, the plaintiff may
28   terminate his action voluntarily by filing a notice of dismissal under Rule 41(a)(1).”).


                                                      1
 1
     Accordingly, the Clerk of the Court is DIRECTED to terminate Defendant Aqua Finance Inc.
 2
     on the docket.
 3

 4   IT IS SO ORDERED.
 5
        Dated:    December 6, 2018                        /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 2
